NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



REYNA ACOSTA,                               )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-226
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 21, 2019.

Appeal from the Circuit Court for Manatee
County; Lee Haworth, Senior Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS, and SMITH, JJ., Concur.